Citation Nr: 9931506	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  96-13 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for calluses of the 
feet, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from November 1976 to November 
1979.

Initially, the Board of Veterans' Appeals (Board) notes that 
the Board remanded this matter in September 1997 for 
evidentiary development and due process considerations.  The 
Board finds that the regional office (RO) complied with the 
requested action to the extent possible, and that this case 
is now ready for appellate consideration.


FINDING OF FACT

The veteran failed to report for a Department of Veterans 
Affairs (VA) feet examination in July 1998, which was 
scheduled in connection with his claim for an increased 
disability rating for calluses of the feet.  Good cause for 
his failure to report for his scheduled examination is not 
shown.


CONCLUSION OF LAW

The claim for an increased evaluation, in excess of 10 
percent, for calluses of the feet, is denied for failure to 
report for a scheduled feet VA examination.  38 C.F.R. § 
3.655 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).

The regulations provide that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  38 C.F.R. § 3.655(a) and (b) 
(1999).  When the claimant fails to report for an examination 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (1999).

The record reflects that at the time of the Board's remand of 
September 1997, the Board determined that the most recent VA 
feet examination of August 1995 was inadequate for rating 
purposes, as there were no findings on which the Board could 
either confirm or refute the veteran's assertion that the 
pain arising from the calluses on his feet was so severe that 
he could hardly walk.  As a result, the Board requested that 
the RO arrange for a VA examination by an appropriate 
physician to determine the nature and severity of the 
veteran's calluses of the feet.  The examination report from 
the examination was to include a detailed account of all 
pathology found at the time of the examination.  If there 
were different foot disorders other than the veteran's 
service-connected disability, the examiner was to reconcile 
the diagnoses, and state which were causally related to 
service or service-connected disability.  If there was an 
additional foot disorder or disorders not related to service 
or service-connected disability, and this additional disorder 
or disorders produced symptomatology, the examiner was 
requested to indicate which symptoms were attributable to 
service-connected disabilities and which were not.  Finally, 
the examiner was further requested to specifically comment as 
to whether the objective findings were congruent with the 
veteran's subjective complaints, including his assertion that 
the pain arising from the calluses on his feet was so severe 
that he could hardly walk.

In its remand of September 1997, the Board also cited the 
regulation governing the failure to report for VA 
examinations, 38 C.F.R. § 3.655, and advised the veteran that 
failure to report for the scheduled examination may have 
adverse consequences to his claim as the information 
requested on this examination addressed questions of 
causation and symptomatology that were vital in these claims.

Thereafter, the record reflects that a VA feet examination 
was scheduled in October 1997, at the VA medical center 
located in Jackson, Mississippi, but was canceled after the 
RO had learned that the veteran had moved to New Orleans, 
Louisiana.  From this point, the RO successfully communicated 
with the veteran at an address in New Orleans.

The record then reflects a computer generated document 
indicating that on July 2, 1998, the veteran failed to report 
for a VA feet examination at the VA medical center located in 
New Orleans, Louisiana.  No reason was given for the failure 
to report and there is no indication in the record that 
either the veteran or his service representative made an 
effort to contact the RO or the medical center in an effort 
to advise of his inability to report for the examination or 
to reschedule it for another date.

VA outpatient records believed to be from the VA medical 
center in New Orleans, reflect that the veteran received 
outpatient treatment at this facility approximately one week 
before his scheduled July 2, 1998 VA feet examination.  He 
then began to again receive outpatient care at this facility 
approximately five days later.

In a supplemental statement of the case issued by the RO in 
November 1998, while the RO noted that the veteran had failed 
to report for a VA examination scheduled for July 2, 1998, 
and that evidence from this examination which might have been 
material to the outcome of the claim could therefore not be 
considered, it went on the deny the veteran's claim for an 
increased evaluation on the merits based on all of the 
evidence of record.

In the service representative's informal hearing presentation 
of September 1999, the veteran's representative noted that 
the veteran failed to report for the VA examination that had 
been scheduled for July 2, 1998, and that evidence expected 
from this examination which might have been material to the 
outcome of the veteran's claim could not be considered.  The 
representative went on to comment that he was not aware of 
the reasons and bases why the veteran failed to report for 
the scheduled examination, and requested one last opportunity 
for the veteran to be examined prior to a final decision.


II.  Analysis

Generally, when a claimant submits a well-grounded claim, the 
VA must exercise its duty to assist by conducting a thorough 
and contemporaneous medical examination.  38 C.F.R. § 3.326 
(1998); Schroeder v. Brown, 6 Vet. App. 220 (1994).  In turn, 
it is incumbent upon the veteran to submit to examinations if 
he is applying for, or in receipt of, compensation.  Dusek v. 
Derwinski, 2 Vet. App. 519, 522 (1992).  The RO offered the 
veteran an opportunity to support his claim of an increased 
evaluation with an examination with respect to which he did 
not report without explanation, and the Board finds no 
further VA obligation in connection with this appeal.  
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  Since the RO 
had successfully communicated with the veteran at his address 
in New Orleans before and after the scheduled examination, 
the Board will presume that the veteran was properly notified 
of the scheduled examination at the appropriate address.  It 
is also noted that there is currently no contention that the 
veteran did not receive adequate notice.  The Board will 
further presume that the veteran was aware that consequences 
adverse to his claim could occur for his failure to report 
for the scheduled examination as a result of the admonition 
contained within the Board's remand of September 1997, and 
the advice of his service representative, and that these 
consequences might include the denial of his claim.

Consequently, based on the above, the Board finds that a VA 
feet examination was necessary for the purposes of evaluating 
the veteran's claim, and that the veteran's failure to report 
and cooperate with the scheduled July 1998 examination is 
without good cause, and requires the denial of his claim.  38 
C.F.R. § 3.655.

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
whether the claim for an increased evaluation for calluses of 
the feet was subject to denial based on the veteran's failure 
to report for a scheduled examination, it must be considered 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to respond and, if not, whether the claimant has 
been prejudiced thereby.  In this case, the Board does not 
find such prejudice because the veteran had been specifically 
advised by the Board and presumably by his representative 
about 38 C.F.R. § 3.655 and the potential for adverse 
consequences for his failure to report for the scheduled 
examination.  

The RO's adjudication of the claim on the merits also does 
not constitute prejudicial error.  Sanchez v. Derwinski, 2 
Vet. App. 330, 333 (1992) (error is harmless if it does not 
change the resolution of appellant's claim).  Thus, it was 
not prejudicial for the Board to proceed with the 
adjudication of this claim.  Bernard v. Brown, 4 Vet. 
App. 384 (1993). 


ORDER

A rating in excess of 10 percent is not warranted for 
calluses of the feet.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

